Citation Nr: 1221317	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  10-25 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to basic eligibility for dependency and indemnity compensation (DIC).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel




INTRODUCTION

The deceased service member had verified military service in the United States Marine Corps from May 1951 to August 1954 and was discharged under conditions other than honorable.  He died in June 2007.

The appellant, who is the service member's son, appealed a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied entitlement to service connection for the cause of the service member's death.  In February 2009 and August 2010 letters, the RO advised the appellant that the service member's character of discharge from May 1951 to August 1954 was under dishonorable conditions that was a bar to entitlement to DIC benefits.  He perfected an appeal as to the RO's determination.

In March 2012, the appellant testified during a hearing at the RO before the undersigned Veterans Law Judge.  At that time he was not represented by an attorney or service organization and indicated that he wanted to proceed pro se (unrepresented).  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he is entitled to VA DIC benefits based on his late father's death as a result of his service in the United States Army from 1948 to 1950.

In an August 1955 Character of Discharge administrative decision, it was noted that the service member had an honorable discharge for service from May 21, 1951 to September 11, 1952 and was discharged for re-enlistment purposes and his active duty continued to August 13, 1954.  It was further noted that the service member's discharge from service was under conditions other than honorable due to offenses that constituted willful and persistent misconduct and acts of moral turpitude.  As there was no break in his service, both periods are considered as one.  Thus, both periods of service are considered as a dishonorable discharge.

Only veterans and the surviving spouse, child(ren), or parent(s) of a veteran are eligible to receive pension, compensation, and dependency and indemnity compensation benefits.  38 C.F.R. §§ 3.3, 3.4, 3.5 (2011).  A veteran is "a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable."  38 C.F.R. § 3.1(d) (2011); see also 38 U.S.C.A. § 101(2) (2011).

During his March 2012 Board hearing, and in written statements in support of his claim, the appellant maintained that his father served in the United States Army from April 4, 1948 to March 18, 1950 and provided a service number (see Board hearing transcript at page 3).  He contends that this was an honorable period of military service upon which VA could rely to grant his DIC claim. 

The record includes a United States Marine Corps Enlistment-Induction Contract and Record completed in September 1952 on which it was noted that the service member enlisted in the United States Army on April 5, 1948 and was discharged on May 18, 1950.  This record suggests that he received a general discharge due to "Dependency" and was AWOL for a period of 126 days.  The service member's DD Form 214 for his Marine Corps service from May 1951 to September 1952 indicates that his "Total Net Service Completed for Pay Purposes" was 3 years and 5 months, further suggesting a period of prior military service.

Given the possibility that the service member had a prior period of recognizable service, the Board is of the opinion that further efforts must be made to verify all the service member's periods of military service.

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center, the Department of the Army, the National Archives, and any other appropriate federal department, and request verification of the deceased service member's United States Army active service from April 5, 1948 to March 18, 1950, under the service number provided by the appellant at his hearing (see Board hearing transcript at page 3).  Any associated personnel records should also be obtained.  If such verification and/or associated personnel records cannot be provided, a memorandum detailing all efforts to obtain it should be placed in the claims file.

2. Then, readjudicate the appellant's claim for entitlement to basic eligibility for DIC.  A specific determination should be made as to whether the service member had qualifying service for VA benefits purposes during the period from April 5, 1948 to March 18, 1950.  If the benefits sought on appeal remain denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board as appropriate. 

No action is required of the appellant unless he is so notified by the RO or AMC.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


